Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Leahy^ J.), imposed January 8, 1981, upon his conviction of robbery in the first degree, the sentence being an indeterminate prison term of from three to nine years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate prison term of from one to three years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Hopkins, J. P., Margett and O’Connor, JJ., concur; Mangano, J., dissents and votes to affirm the sentence.